Citation Nr: 0403073	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  99-12 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition, chest pain, fatigue, shortness of breath, elbow 
pain, hair loss, feet swelling, leg cramps, loud tone in 
ears, and head rushes, all claimed as due to undiagnosed 
illness.

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to June 
1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 RO decision which denied 
service connection for a right knee condition, chest pain, 
fatigue, shortness of breath, elbow pain, hair loss, feet 
swelling, leg cramps, loud tone in ears, and head rushes, all 
claimed as due to undiagnosed illness.  The matter also 
arises from a July 2000 RO decision that denied a claim for a 
TDIU rating.  In November 2001, the Board remanded the case 
to schedule the veteran for a requested hearing, but he 
withdrew such hearing request in July 2002.

The above issues are the subject of the present Board 
decision.  An additional issue of service connection for a 
dysthymic disorder (depression) is the subject of the remand 
at the end of the decision.  


FINDINGS OF FACT

1.  The veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.  He claims service 
connection for a right knee condition, chest pain, fatigue, 
shortness of breath, elbow pain, hair loss, feet swelling, 
leg cramps, loud tone in ears, and head rushes, all claimed 
as due to undiagnosed illness.  These are either symptoms of 
diagnosed conditions which have fully resolved without 
residuals; or they are symptoms of diagnosed conditions which 
are unrelated to service; or they do not involve a 
disability; or they are subjective complaints of undiagnosed 
conditions which have not been manifest to a compensable 
degree and which were not present in service or for at least 
6 months since then.

2.  The veteran's service-connected disabilities are a low 
back disorder (rated 60 disabling), left knee disorder (10 
percent), appendectomy scar (10 percent), esophageal hernia 
(10 percent), allergic rhinosinusitis (0 percent), and 
nodular neurodermatitis (0 percent); the combined 
compensation rating for these disabilities is 70 percent.  
The service-connected disabilities preclude him from securing 
or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The following claimed conditions were not incurred in or 
aggravated by service, including as due to undiagnosed 
illness:  a right knee condition, chest pain, fatigue, 
shortness of breath, elbow pain, hair loss, feet swelling, 
leg cramps, loud tone in ears, and head rushes.  38 U.S.C.A. 
§§ 1110, 1131, 1117 (West 2002); 38 U.S.C.A. §§ 3.303, 3.317 
(2003).

2.  The criteria for a TDIU rating are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from February 
1983 to June 1994; from October 1990 to April 1991, he was in 
Southwest Asia during the Persian Gulf War. 

Service medical records show that the veteran had headaches 
in May 1984, associated with a viral syndrome.  In October 
1984, he reported headaches and dizziness in connection with 
a viral syndrome.  In June 1986, he described pain in both 
legs after straining his upper leg muscles during volleyball.  
He complained of right knee pain and minimal swelling after 
marching in November 1986; he denied prior knee problems.  
The assessment was ligament strain versus meniscus tear.  In 
July 1987, he complained of right ankle pain.  Tightness of 
the chest was reported in March 1989 along with cold 
symptoms.  In March 1990, he had chest pain associated with 
cold symptoms and coughing; the impression was acute 
maxillary sinusitis.  In July 1992, he reported a sore right 
big toe after playing softball; the assessment was strain of 
the extensor hallux longus tendon.  He complained of sudden, 
sharp chest pain in January 1993; there was no prior history 
of heart problems.  Examination revealed no heart or lung 
problems; there was tenderness to palpation on part of the 
chest.  The impression now was chest wall pain.  In April 
1993, he was diagnosed with an upper respiratory infection 
with headaches and other symptoms.  He described left ear 
problems and ringing in his ears in June 1993.  The tympanic 
membranes were slightly cloudy.  The assessment was 
Eustachian tube dysfunction.  In June 1993, he reported low 
back pain that radiated down his right leg; the assessment 
was resolving low back pain.  

On his separation medical history report in April 1994, the 
veteran reported being in poor health.  He referred to 
dizziness or fainting spells, shortness of breath, chest pain 
or pressure, leg cramps, and trick or locked knee.  However, 
the accompanying separation physical examination report found 
all pertinent systems to be normal.  In April 1994, the 
veteran stated that his knees occasionally locked and 
swelled.  At that time, he also reported that he had had 
sharp chest pain from right to left in 1993.  He reported 
having had shortness of breath after becoming fatigued from 
one or two flights of stairs in May 1991.  He also described 
having had head rushes and lately, since March 1994, a loud 
tone in his right ear.  He also mentioned sharp pain on the 
hamstrings of both legs and on the top portion of the foot

The veteran underwent a VA general medical examination in 
August 1994.  He reported a history of, in pertinent part, 
left knee swelling in May 1994 and chest pain with shortness 
of breath in 1992.  He presently complained of pain in both 
knees and both elbows.  On examination, he had regular heart 
rhythm, without murmurs or extra sounds.  His lungs were 
clear and the airways were free.  Review of his 
musculoskeletal system revealed only low back pain and left 
knee pain, chondromalacia suspected.

On VA joints examination in August 1994, he complained of low 
back pain radiating to the left leg, anterior and posterior 
aspect associated with numbness and cramps; he denied 
weakness of the legs.  He had positive straight leg raising 
bilaterally.  Diagnoses were lumbosacral strain, clinical 
lumbosacral polyradiculopathy, and lumbosacral spine 
degenerative joint disease by X-ray.  X-rays also showed 
paravertebral muscle spasms and mild lumbar spondylosis.  

Additional VA examinations in August 1994 found left 
maxillary sinusitis and allergic rhinosinusitis.  

VA outpatient medical records from 1996 through 2002 reflect 
treatment for various ailments, including chronic low back 
pain, chronic knee and elbow pain, articular right knee pain, 
occasional abdominal pain with cramps, diarrhea, and nausea.  
Various treatment records for low back pain during this 
period also describe radiation of the pain to the legs.  
There is also a reference to vertigo that is probably induced 
by non-steroidal anti-inflammatory medication.  

On VA examination of the nose in October 1997, the veteran 
had problems breathing through the nose, but he denied 
dyspnea at rest or on exertion.  The diagnosis was allergic 
rhinitis. 

On VA examination of the spine in October 1997, it was noted 
that when his low back pain was severe, it would radiate to 
the posterior leg; he also described weakness, fatigability, 
and lack of endurance of the knees.  Diagnoses were chronic 
lumbosacral polyradiculopathy and degenerative joint disease; 
L4-L5 small herniated nucleus pulposus, L5-S1 moderate sized 
central bilateral paracentral herniated nucleus pulposus with 
displacement of the right S1 root and degenerative joint 
disease.  

His elbows were normal on X-ray in November 1997.  Chest X-
rays that month showed a small cavitary lesion at the right 
apex and a small calcified granuloma in the right lung base.

X-rays from January 1998 showed normal elbows; there was 
minor abnormality most likely representing a bone island at 
the proximal diaphysis of the right tibia.  

On a VA heart examination in May 1998, the veteran reported 
having had irregular heart action in and since service; he 
continued to complain of chest discomfort and arrhythmia.  
There was no history of angina as such, and so far, no 
specific diagnosis had ever been made.  The diagnosis was 
premature ventricular contractions.  A chest X-ray showed no 
abnormalities except for a minor abnormality consisting of a 
calcified granuloma in the right lung base that was not 
significant.  

On VA examination of the joints in June 1998, it was noted 
that he had full and complete range of motion of both knees, 
without painful motion.

A June 1998 upper gastrointestinal series was normal.  No 
hiatal hernia or reflux was found, and the stomach, duodenum, 
and C-loop were normal.

On VA examination of the nose in November 1998, the veteran 
had nasal stuffiness secondary to engorged turbinates.  He 
denied dyspnea at rest or on exertion.  His diagnosis was 
allergic rhinitis. 

X-rays from July 2000 showed degenerative disc disease at L5-
S1 and minimal spondylosis at L1 and L4.  

The veteran underwent a series of VA examinations in August 
and September 2001 to assess the severity of his service-
connected conditions.  He described worsening, intense low 
back pain with radiation to the right hip and left lower 
extremity weakness.  His back had flexion to 37 degrees, 
extension to 20 degrees, and bilateral lateral bending to 20 
degrees; there was pain on flexion at 37 degrees.  There was 
no additional limitation due to pain, fatigue, weakness, or 
lack of endurance after repetitive use or during flare-ups.  
He had spasms and tenderness to palpation over the 
paravertebral muscles at L3 to L5.  The diagnoses were 
degenerative joint disease with radiculopathy; and L4-L5 
herniated nucleus pulposus, L5-S1 herniated nucleus pulposus 
with displacement of the right S1 root.  He also described 
worsening left knee pain, with more frequent swelling, more 
intense pain, more limping, and left knee locking.  He wore 
an elastic wrap over the left knee; he could not participate 
in sports.  His left knee showed extension to 0 degrees, 
flexion to 140 degrees; the knees were painful from 130 to 
140 degrees.  There was tenderness to palpation, positive 
patellar grinding, and a mild limp of the left lower 
extremity.  The diagnosis was chrondromalacia of the left 
knee.  On skin examination, he had scaly erythematous patches 
on the right hand and the right foot.  Diagnoses were 
dyshidrotic eczema, but no evidence of lichen planus at the 
present time.  He had an appendectomy scar in the left lower 
quadrant below and lateral to the umbilicus measuring 6.5 
centimeters by .5 centimeters horizontally.  The scar was 
mildly tender to touch, without adherence; it was smooth and 
had a mild depression.  The veteran denied any pain.  Wih 
regard to a diagnosis of allergic rhinitis, the veteran 
described occasional headaches; there was no nasal 
obstruction, tenderness, purulent discharge, or crusting.  On 
esophagus and hernia examination, he complained of bruning 
sensation and sever epigastric pain with excessive burping 
and occasional diarrhea lasting one week.  There was no 
evidence of anemia or weight changes.  The diagnosis was 
hiatal hernia.   

On VA mental disorders examination in June 2002, the veteran 
reported not being able to complete his studies in computers 
due to depression.  He had worked in a temporary job with a 
municipality during a hurricane, but he had not been working 
for some time.  Diagnoses were dysthymia and alcohol 
dependence (in alleged remission).  The examiner stated that 
the neuropsychiatric condition was not related to his 
service-connected conditions.  

The veteran underwent another series of VA examinations in 
September and October 2002 to assess the severity of his 
service-connected conditions.  There was interference with 
breathing through the nose at times, moderate deviation of 
the septum to the right.  Diagnoses were nasal septal 
deviation that was 15 to 20 percent obstructive; rhinitis; 
and no active sinusitis.  There were multiple violaceous 
papules on the hands, wrists, forearms, feet, legs, low back, 
buttocks, sides, and penis; there was no ulceration, 
crusting, exfoliation, or associated systemic or nervous 
manifestation.  The diagnosis was extensive lichen planus.  
He reported constant, severe low back pain, and he used a 
cane and lumbosacral corset.  His lumbar spine showed flexion 
to 25 degrees, extension to 12 degrees, and bilateral lateral 
bending to 20 degrees, with painful motion in all planes of 
back motion; he was not additionally limited by pain, 
fatigue, weakness, or lack of endurance during the 
examination.  There was objective evidence of tenderness to 
palpation and spasm of the lumbar paravertebral muscles.  
There also was flat, lumbosacral lordosis.  Diagnoses were 
lumbar myositis; L4-L5 small herniated nucleus pulposus and 
L5-S1 diffuse posterior concentric bulging disc with 
associated moderate sized central bilateral paracentral 
herniation, asymmetric, right side abutting, proximal right 
side of the S1 nerve root; and left L4 clinical 
radiculopathy.  

In November 2002, the RO denied claims for increased ratings 
for various service-connected conditions.

As of the most recent rating decision in November 2002, 
service connection is in effect for a low back disorder 
(rated 60 disabling), left knee disorder (10 percent), 
appendectomy scar (10 percent), esophageal hernia (10 
percent), allergic rhinosinusitis (0 percent), and nodular 
neurodermatitis (0 percent).  The combined compensation 
rating for these disabilities is 70 percent.  

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the RO has informed the veteran of the evidence 
necessary to substantiate his claims.  He has been informed 
of his and the VA's respective responsibilities for providing 
evidence.  Pertinent medical records and a VA medical 
examination have been obtained.  The notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

1.  Service connection 

The veteran is seeking service connection for a right knee 
condition, chest pain, fatigue, shortness of breath, elbow 
pain, hair loss, feet swelling, leg cramps, loud tone in 
ears, and "head rushes."  He primarily argues that service 
connection is warranted under provisions concerning 
undiagnosed illness from Persian Gulf war service.

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf war.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf war or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  There must be objective signs 
that are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6 month period of 
chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. 1117; 38 C.F.R. 3.317.  If 
signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPRC 8-98.  The Board notes that the Persian Gulf War 
illness provisions were recently amended to add certain 
diagnosed conditions involving medically unexplained chronic 
multisymptom illness defined by a cluster of signs and 
symptoms (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome), including any diagnosed illness 
that the VA Secretary determines by regulation warrants a 
presumption of service connection.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

One of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

The veteran mentioned these conditions in general on his 
separation medical history report in April 1994.  However, 
the accompanying separation physical examination identified 
no pertinent abnormalities or symptoms.

With regard to a claimed right knee condition, the Board 
notes that the veteran is service-connected for 
chondromalacia of the left knee.  In service, there is one 
mention of right knee problems, and an assessment of ligament 
strain versus meniscus tear.  However, after that one report, 
the service medical records do not discuss any additional 
right knee problems.  Although the veteran generally reported 
a trick or locked knee at separation, his physical 
examination identified no problems involving the lower 
extremities.  After service, there is occasional treatment 
for right knee pain.  However, examinations have not noted 
any right knee disability.  Thus, the claimed right knee 
condition fails to meet one of the criteria for service 
connection because there is no objective evidence that any 
claimed right knee condition was manifested during service or 
after service to a degree of 10 percent or more or for a 
period of at least 6 months.  

With regard to claimed chest pain, fatigue, and shortness of 
breath, the veteran had several colds and viral syndromes in 
service, and some of these symptoms were associated with 
these conditions.  Also, the veteran has described nasal 
stuffiness and difficulty breathing that has been associated 
with allergic rhinosinusitis, for which service connection is 
already established.  There is no separate disability that 
has been manifested to a compensable degree since service.

With regard to claimed elbow pain, the service and post-
service medical records are silent for any elbow injury or 
symptoms.  In fact, elbow X-rays after service have been 
entirely normal.

With regard to claimed hair loss, again, there is no evidence 
of hair loss in service or of a compensable disability having 
been manifested since service.  

As for claimed swelling of the feet, the veteran had a sore 
right big toe after playing volleyball, with an assessment of 
a strained extensor hallux longus tendon.  However, there is 
no further objective evidence of swelling of the feet.

As for claimed leg cramps, the Board notes that the veteran 
is service-connected for a low back disability and that such 
disability has been related to radiation of pain into the 
legs.  There is no evidence of a separate disability 
involving leg cramps that would be suggestive of muscle 
pains.  

Finally, with regard to claimed "head rushes" and a loud 
tone in the ears, there is a diagnosis of Eustachian tube 
dysfunction on one occasion in service.  However, since 
service, there has been no objective evidence of the same 
condition.  Nor has there been objective evidence of claimed 
loud tone in the ears or head rushes to a compensable degree 
after service.

Some of the claimed conditions are attributable to a 
diagnosed disorder (e.g., leg pains due to low back diagnosis 
with radiculopathy), and thus the Persian Gulf war provisions 
on undiagnosed illness do not apply.  Service connection is 
not otherwise in order for these diagnosed disorders, as the 
medical evidence does not link them to service.  Some 
conditions are apparently claimed for service connection on 
the basis of the veteran once having had such problems (e.g., 
Eustachian tube dysfunction).  However, medical records show 
the prior conditions have fully resolved without residual 
disability, and thus there may be no service connection.  To 
the extent that the claimed conditions refer to symptoms of 
undiagnosed illness, there is no credible evidence that they 
were present in service or for at least 6 months since then, 
or that they have been manifest to a compensable degree.  
Thus compensation under the Persian Gulf war provisions on 
undiagnosed illness is not warranted.  

As the preponderance of the evidence is against the claims 
for service connection, the benefit-of-the-doubt rule is 
inapplicable, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  TDIU rating

The veteran also seeks a TDIU rating based on the effect of 
his service-connected disabilities on his employability.  He 
has not been employed full-time since 1994.  

A total disability rating for compensation based on 
individual unemployability (a TDIU rating) may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these 
percentage requirements are not met, entitlement to the 
benefit on an extraschedular basis may be considered when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the 
veteran is entitled to a TDIU rating, neither non-service-
connected disabilities or advancing age may be considered.  
38 C.F.R. § 4.19.

Currently, service connection is in effect for a low back 
disorder (rated 60 disabling), left knee disorder (10 
percent), appendectomy scar (10 percent), esophageal hernia 
(10 percent), allergic rhinosinusitis (0 percent), and 
nodular neurodermatitis (0 percent).  In accordance with the 
combined ratings table of 38 C.F.R. § 4.25, the combined 
compensation rating for these disabilities is 70 percent.  
These ratings satisfy the schedular requirements for 
consideration of a TDIU rating.  38 C.F.R. § 4.16(a).

The record shows that the veteran is currently unemployed.  
The record also shows that he has been unable to complete 
coursework in computer training.  While he has multiple non-
service-connected disabilities, including a psychiatric 
disorder, which adversely affect employability, the record 
shows that his service-connected disabilities also play a 
major role in his ability to secure and maintain gainful 
employment.  One reasonable interpretation of the evidence is 
that the service-connected disabilities (particularly the low 
back condition) alone are of a nature and severity to prevent 
the veteran from maintaining gainful employment at the 
present time.  With application of the benefit-of-the-doubt 
rule (38 U.S.C.A. § 5107(b)), the Board hold that such is the 
case.  Accordingly, the criteria for a TDIU rating are met, 
and this benefit is granted.


ORDER

Service connection for a right knee condition, chest pain, 
fatigue, shortness of breath, elbow pain, hair loss, feet 
swelling, leg cramps, loud tone in ears, and head rushes, all 
claimed as due to an undiagnosed illness, is denied.

A TDIU rating is granted.


REMAND

The Board notes that the RO denied service connection for a 
dysthymic disorder (depression) in an August 2002 decision.  
By a statement dated in August 2002, and received by the RO 
in September 2002, the veteran filed a notice of disagreement 
with this determination, and he requested that the RO send 
him a statement of the case so that he could appeal.  The RO 
has not issued a statement of the case on this issue.  Thus 
the Board must return the case to the RO for issuance of a 
statement of the case and to give the veteran the opportunity 
to complete an appeal of this issue.  Manlincon v. West, 12 
Vet.App. 238 (1999).  

Accordingly, this issue is remanded to the RO for the 
following action:

The RO should issue a statement of the 
case to the veteran and his 
representative on the issue of service 
connection for a dysthymic disorder 
(depression), and he should be given an 
opportunity to perfect an appeal of this 
issue by filing a timely substantive 
appeal.  If, 


and only if, the veteran completes an 
appeal of this issue, the RO should 
return the case to the Board for 
appellate review of the issue.





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



